Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP21150131.7 filed on 01/05/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 5 and 13 are objected to because of the following informalities:
In claim 5, line 8 and claim 13, line 8, “the movement pattern of the of the winning door type specific model” should read “the movement pattern of the winning door type specific model”. (Emphasis added).
Appropriate corrections are required.  

Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a door sensor unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


9.	Claims 1-3, 8-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witczak et al. (US PGPUB US 20200239270 A1, hereinafter referred to as “Witczak”) (cited in IDS dated 11/18/2021). 
Regarding Claim 1, Witczak teaches a door sensor unit (Fig. 2, sensor device 30) for determining a type of a door (Fig. 2, 28) to which the door sensor unit is attached (Fig. 2, sensor 32), the door sensor unit is configured to: 
obtain movement data representing movement of the door during a learning period (Fig. 2; Para 0003, “The sensor provides an output including an indication of at least movement of the door”; Para 0030; Para 0039 teaches a learning period, at least at “During some stops, the elevator car doors 28 will open. In FIG. 3 at 58, the sensor device 30 detects movement of the elevator car doors 28”); and 
determine the type of the door based on the obtained movement data (Fig. 1; Abstract, Para 0003, “determines at least one characteristic of the movement of the door based on the indication of the movement of the door …”; Para 0034). 

Regarding Claim 2, Witczak teaches the determination of the type of the door comprises a first determination phase and a second determination phase (Para 0032, “The processor 34 receives the output from the sensor 32 and determines at least one characteristic of the movement of the doors 28. For example, the processor determines whether there was any vibration of the doors 28 during the movement of the doors”).

Regarding Claim 3, Witczak teaches wherein the first determination phase comprises that the door sensor unit is configured to: 
input the obtained movement data into a plurality of door type specific models to generate a movement pattern (characteristic of the movement of the door) of each of the plurality of door type specific model (Para 0003, “The sensor provides an output including an indication of at least movement of the door along at least one axis and movement of the elevator car along at least one axis. A processor associated with the at least one sensor receives the output and determines at least one characteristic of the movement of the door based on the indication of the movement of the door”); 
compare the generated movement pattern of each of the plurality of door type specific model to predefined movement patterns of the door (Para 0007, “the at least one characteristic includes an indication of any movement of the door along another of the two axes, and the two axes are transverse to each other”; Para 0008, “vibration of the door”; Para 0009, “at least one of a smoothness and a consistency of the intended movement”; Para 0010, “identifying a plurality of landing locations where the elevator car stops after moving in a direction along the at least one axis and where the door moves along at least one of the at least two axes”; Para 0012; “a motion profile corresponding to the movement of the door between closed and open positions”); 
rate the movement patterns of the plurality of door type specific models based on the comparison (Para 0007-0012; Para 0013, “determining at least one characteristic of the movement of the door based on the sensed movement of the door”); and 
select a group of door type specific models based on the ratings of the movement patterns of the plurality of door type specific models (Para 0007-0012; Para 0013, “determining at least one characteristic of the movement of the door based on the sensed movement of the door”).
That is, Para 0007-0012 inherently or explicitly teaches various movement patterns (i.e., a group of door type models) related to the door’s movement which are identified (i.e., compared) and used to determine at least one type of the movement patterns based on the movement data sensed from the sensor. 

Regarding Claim 8, Witczak teaches comprising 
an accelerometer configured to obtain the movement data of the door, wherein the movement data is three-dimensional acceleration of the door (Para 0014-0015, “the at least one sensor comprises an accelerometer that senses motion along three perpendicular axes”).

	Regarding Claim 9, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
	Regarding Claim 10, it depends on claim 9 and has similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.
	Regarding Claim 11, it depends on claim 10 and has similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.
	Regarding Claim 16, it depends on claim 9 and has similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4-7, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witczak in view of Kusserow et al. (US PGPUB US 2020/0198933 A1, hereinafter referred to as “Kusserow”).
Regarding Claim 4, Witczak fails to explicitly disclose, but Kusserow teaches wherein the predetermined movement patterns comprise 
a plurality of elevator car door movement patterns representing movement of an elevator car followed by opening and closing movement of the door or opening and closing movement of the door followed by movement of an elevator car and a plurality of building/landing door movement patterns representing opening and closing movement of the door (Para 0010; Para 0021-0022, “a door opening motion in which an elevator door wing is moved from a completely closed state to a completely open state, a door closing motion in which the elevator door wing is moved from a completely open state to a completely closed state”).
Witczak and Kusserow are both considered to be analogous to the claimed invention because they in the same field of a system for monitoring an elevator door and its motion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witczak to incorporate the teachings of Kusserow by providing the movement patterns related to the door’s opening and closing movement, such as a combination of the elevator car’s movement followed by opening and closing movement, a combination of opening and closing movement of the door followed by of the elevator car’s movement, and a combination of opening and closing movement of the building/landing door, taught by Kusserow at least at Para 0010 and 0021-0022. 

Regarding Claim 5, Witczak fails to explicitly disclose, but Kusserow teaches wherein the second determination phase (Para 0010, “a learning phase and an application phase”) comprises that the door sensor unit is configured to: 
detect one or more directions of the movement representing movement of the door in each movement pattern of the selected group of door type specific models (Para 0010, “during the application phase, a door arrangement operation is observed such as to detect door motion events”), 
select a winning door type specific model (Para 0010, “during the learning phase, different types of door motion events are identified (i.e., selected) and for each type of door motion event a reference motion event duration is learned”), and 
determine the type of the door based on the detected one or more directions of the movement of the movement pattern of the winning door type specific model (Para 0010; Para 0025, “Upon detecting a multiplicity of door motion events, these door motion events may be distinguished from each other and may be classified by comparing an actual duration of each of the detected door motion events with the learned reference motion event durations determined during the learning phase. Accordingly, upon such comparison, the type of each detected door motion event may be associated to one of the types as identified during the learning phase”; Para 0026).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witczak to incorporate the teachings of Kusserow by providing operations of detecting door motion events, selecting (identifying) the door type specific model (different types of door motion events) and determining the type of the door (the type of each detected door motion), taught by Kusserow at least at Para 0010 and 0025. 

Regarding Claim 6, Witczak teaches wherein in response to detection of: 
only vertical direction, the type of the door is determined to be a vertically moving door, only horizontal direction, the type of the door is determined to be a horizontally moving door, direction normal to a vertical plane, the type of the door is determined to be a swing door, or horizontal direction and direction normal to a vertical plane, the type of the door is determined to be a folding door (Para 0013, “includes sensing movement of a door of an elevator car along at least one axis by a sensor supported on the door; sensing movement of the elevator car along at least one axis by the sensor supported on the door; determining at least one characteristic of the movement of the door based on the sensed movement of the door”; Para 0034, “The characteristic of door movement in the output provided by the processor 34 in some embodiments corresponds to at least one of the smoothness and consistency of the intended movement of the doors 28 along the axis 42. In some embodiments the characteristic of door movement corresponds to a motion profile describing the movement of the doors 28 between closed and open positions. Such a motion profile may include an indication of acceleration, constant velocity motion, deceleration, vibration, and any other type of motion as the doors 28 travel from a fully closed position to a fully open position and then back again to the fully closed position”).

Regarding Claim 7, it has similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above. The additional limitations of at least one movement cycle, … in case of an elevator car door one movement cycle (Para 0040, “identifying the different types of door motion events based on characteristics of time periods”; Para 0044, “the different types of door motion events may be identified based on durations of time periods”), taught by Kusserow.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witczak to incorporate the teachings of Kusserow by providing operations of defining at least one movement cycle (i.e., a duration of a time period) to identify the door motion events, taught by Kusserow at least at Para 0040, 0044, 0010 and 0021-0022. 

	Regarding Claim 12, it is a method type claim and depends on claim 11 having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.
	Regarding Claim 13, it depends on claim 11 and has similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.
Regarding Claim 14, it depends on claim 13 and has similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.
Regarding Claim 15, it depends on claim 9 and has similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.
Regarding Claim 17, it depends on claim 4 and has similar limitations as of claims 5 or 13 above. Therefore, it is rejected under the same rationale as of claim 5 or 13 above.
Regarding Claim 18, it depends on claim 2 and has similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.
Regarding Claim 19, it depends on claim 3 and has similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.
Regarding Claim 20, it depends on claim 4 and has similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madarasz et al. (US PGPUB US 2017/ 0029244 A1) teaches elevator performance analysis for determining the position of the elevator door. 
Chennakeshu et al. (US PGPUB US 2018/0031604 A1) teaches determining an open/close status of a door based on the acceleration data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                       

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858